              Case 1:20-cv-00959-LY Document 3 Filed 09/17/20 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 HILL COUNTRY UTILITIES, L.L.C.                     §
                                                    §
   v.                                               §        CIVIL CASE NO: 1:20-CV-959-LY
                                                    §
 MICHELLE AMERIGAS PROPANE, L.P.                    §

                                              ORDER

        This case was Removed to this court on September 16, 2020 From the 250th Judicial

District Court of Travis County, Texas. Prior to removal, attorney Ryan M. Schaper made an

appearance in the case as counsel for Hill Country Utilities, L.L.C.. Ryan M. Schaper is not

admitted to practice in this court. Local Court Rule AT-1(f)(1) states: “An Attorney who is licensed

by the highest court of a state or another federal district court, but who is not admitted to practice

before this court, may represent a party in this court pro hac vice only by permission of the judge

presiding.”

        ACCORDINGLY, Ryan M. Schaper is ORDERED to file a Motion to Appear Pro Hac

Vice not later than 14 days from the date of this order. A copy of a form motion can be found on

the court’s website at https://www.txwd.uscourts.gov/for-attorneys/pro-hac-vice/ . Failure to file

the motion timely could result in counsel being stricken from the docket, after which time counsel

will not receive order from the court or any pleadings filed.

        SIGNED this 17th day of September, 2020.

                                                        _________________________________
                                                        LEE YEAKEL
                                                        UNITED STATES DISTRICT JUDGE
